Dear Senator Hollis:
I am in receipt of your request for an Attorney General's opinion concerning disabled teachers pay. Specifically, you ask the following question:
      Whether a disabled teacher, presently collecting disability under the Teachers' Retirement System of Louisiana, can earn supplemental income by doing private tutoring in her home to individuals and/or selling insurance directly to individuals, including teachers, while still collecting disability.
LSA-R.S. 11:781 provides the following concerning employment after a teacher has retired and is receiving disability benefits:
      If a disability retiree from the Teachers' Retirement System of Louisiana becomes employed in any employment in the field of education, whether public of private, his disability benefit shall terminate.
LSA-R.S. 11:780C provides the following:
      If the medical board reports and certifies to the board of trustees that a disability beneficiary is able to engage in a gainful occupation paying more than the difference between his retirement allowance and the average final compensation, and if the board of trustees concurs in this report, then the amount of his pension shall be reduced to an amount which, together with his annuity and the amount earnable by him shall equal the amount of his average final compensation. If his earning capacity is later changed, the amount of his pension may be further modified; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation.
As indicated by statute, all employment is not prohibited. It is only prohibited if the disabled retiree is employed in any employment in the field of education, whether public or private.
I understand that there is no exclusive contract between the school board and the insurance carrier that has employed this disabled retiree. Additionally, the school board in Jefferson Parish and/or the State does not receive any benefits for this retiree soliciting and issuing insurance for this particular insurance company. The disabled retiree is paid by the insurance company on commission, and he and other retirees are allowed to go to the schools to meet with the teachers and employees while they are on break.
In light of the circumstances, as well as the fact that such employment is not in the field of education, and provided there is no violation of LSA-R.S. 11:780C, this individual can earn supplemental income by selling insurance directly to individuals including teachers.
You also inquired whether this disabled retiree can earn supplemental income by doing private tutoring in her home. Provided the supplemental income she receives is in compliance with LSA-R.S. 11:780C, and provided she is not employed by anyone in the field of education public or private, she can tutor individuals in her home.
I hope this opinion sufficiently addressed your concerns. If I may be of further assistance please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: __________________________ JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH:sc
DATE REC'D: 05/21/98
DATE RELEASED:
JAMES C. HRDLICKA ASSISTANT ATTORNEY GENERAL